Shulman, Judge.
This is another "horseplay” case. There was evidence that appellant often "horsed” around with the men at work. A co-worker pulled her chair out from under her causing her to fall and resulting in the injuries upon which she based her claim for workmen’s compensation. The administrative law judge denied her claim finding that her injury arose from horseplay and from the wilful act of a co-employee, and that it did not arise out of her employment. The full board affirmed the administrative law judge as did the superior court.
This case is controlled by our recent decision in Kight v. Liberty Mut. Ins. Co., 141 Ga. App. 409.

Judgment affirmed.


Quillian, P. J., and Banke, J., concur.